                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA


GREGORY SANTANGELO and                             CIVIL ACTION
MICHELLE SANTANGELO

V.                                                 NO. 18-11263

OMNI HOTELS MANAGEMENT
CORPORATION                                        SECTION “F”

                         ORDER AND REASONS

     Before the Court is the defendant’s Rule 12(b)(6) motion to

dismiss the plaintiffs’ claims.   For the reasons that follow, the

motion to dismiss is GRANTED, in part, as to the plaintiffs’

negligent hiring, supervision, and training claims, and DENIED, in

part, as to all other claims.

                             Background

     This negligence action arises out of two hotel guests’ claims

that they were assaulted and robbed by strangers who gained access

to their hotel room.

     In the late summer of 2018, Gregory and Michelle Santangelo,

residents of Georgia, traveled to New Orleans, Louisiana for a

vacation.   During their visit, the Santangelos stayed at the Omni

Riverfront Hotel, which is operated by Omni Hotels Management

Corporation.    On the early morning of September 1, 2018, at

approximately 4:00 a.m., the Santangelos were sleeping in their

hotel room when they allegedly were awakened by three strangers

who had entered the room.   According to the Santangelos, the three

                                  1
intruders assaulted, robbed, and videotaped them as they were

trapped inside of their hotel room. Following the alleged assault,

the Santangelos discovered that the intruders were staying in a

nearby hotel room.    The Santangelos alerted the front desk of the

incident and promptly called emergency services.         In response to

the call, the Louisiana State Police requested that the hotel’s

staff seal the intruders’ hotel room.        Despite this request, the

hotel’s staff allowed the intruders to re-access their room, which

allegedly enabled them to leave the premises with stolen property

and other potential evidence.       According to the Santangelos, the

intruders were able to access their room because the hotel’s locks

were not functioning properly on the day of the assault.               The

Santangelos further allege that the hotel staff was aware of the

malfunctioning locks but made no effort to warn them.

     On   October   22,   2018,   the   Santangelos   sued   Omni   Hotels

Management Corporation (“Omni”) in the Civil District Court for

the Parish of Orleans, alleging the assault and robbery that

occurred during their stay at the Omni Riverfront was caused by

the defendant’s negligence.        The Santangelos’ petition alleges

that Omni, as the operator of the Omni Riverfront Hotel, is

directly liable for the damages they sustained, and vicariously

liable for the negligence of its employees under the doctrine of

respondeat superior.      The plaintiffs’ petition further asserts

that a contributing cause of the robbery was the negligence of the

                                    2
defendant and its employees in failing to ensure the security of

the hotel’s rooms as follows:

         (1)  Failing to maintain the premises in a
              reasonably safe condition;
         (2) Failing to maintain the locks in an
              adequately safe condition;
         (3) Failure to warn guests that the locks
              were non-functional;
         (4) Failure    to  safe   guard   Plaintiff’s
              property, even in the face of specific
              instructions from law enforcement;
         (5) Negligent hiring;
         (6) Failure to adequately screen prospective
              employees;
         (7) Failure to adequately train and supervise
              its employees to ensure their competence
              to perform their duties;
         (8) Failure to adequately train and supervise
              its employees in basic security patrol
              protocols;
         (9) Failure to develop and implement an
              adequate security plan; and
         (10) Failure to inspect the locks in an
              adequately safe condition.

The Santangelos’ petition requests damages for the economic loss

and severe emotional distress they have allegedly suffered.

    Omni timely removed the lawsuit to this Court on November 20,

2018, invoking the Court’s diversity jurisdiction.   It now moves

to dismiss the plaintiffs’ direct liability claims under Federal

Rule of Civil Procedure 12(b)(6), contending that the plaintiffs’

petition fails to state a claim for negligent security or for

negligent hiring, supervision, and training.




                                3
                                   I.

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

a claim upon which relief can be granted.              Such a motion is rarely

granted because it is viewed with disfavor.              See Lowrey v. Tex. A

& M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997) (quoting Kaiser

Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d

1045, 1050 (5th Cir. 1982)).

     Under Rule 8(a)(2) of the Federal Rules of Civil Procedure,

a pleading must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.”                     Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009)(citing Fed. R. Civ. P. 8).

“[T]he    pleading   standard   Rule       8   announces    does    not   require

‘detailed   factual   allegations,’        but    it   demands     more   than   an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Stated differently, Rule 8 “does not unlock the doors of discovery

for a plaintiff armed with nothing more than conclusions.”                 Id. at

678-79.

     In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.”              See Thompson v. City of Waco,

Texas, 764 F.3d 500, 502 (5th Cir. 2014) (citing Doe ex rel. Magee

v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

                                       4
Cir. 2012)(en banc)).       But, in deciding whether dismissal is

warranted, the Court will not accept conclusory allegations in the

complaint as true.   Id. at 502-03 (citing Iqbal, 556 U.S. at 678).

     To survive dismissal, “‘a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.’” Gonzalez v. Kay, 577 F.3d 600, 603

(5th Cir. 2009)(quoting Iqbal, 556 U.S. at 678)(internal quotation

marks omitted). “Factual allegations must be enough to raise a

right to relief above the speculative level, on the assumption

that all the allegations in the complaint are true (even if

doubtful in fact).”       Twombly, 550 U.S. at 555 (citations and

footnote omitted).       “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

reasonable   inference    that   the       defendant   is   liable   for   the

misconduct alleged.”      Iqbal, 556 U.S. at 678 (“The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.”).   This is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.”   Id. at 679.      “Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.” Id. at 678 (internal quotations omitted) (citing Twombly,

550 U.S. at 557).      “[A] plaintiff’s obligation to provide the

                                       5
‘grounds’ of his ‘entitle[ment] to relief’”, thus, “requires more

than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”          Twombly, 550 U.S. at

555 (alteration in original) (citation omitted).

                                      II.

      As a threshold matter, the Court notes that the defendant’s

motion to dismiss only challenges the direct liability theories of

negligence asserted by the plaintiffs and does not address the

plaintiffs’ allegation that the defendant is vicariously liable

for   the   negligence   of   its    employees   under   the   doctrine   of

respondeat superior.1     Accordingly, in deciding this motion, the

Court’s analysis is restricted to whether or not the plaintiffs

have stated a claim for negligent failure to provide adequate

security, and for negligent hiring, supervision, and training.

                                      A.

      Under Louisiana law, a claim against an employer in direct

negligence   for   failure    to    provide   adequate   security   and   for

negligence in hiring, supervising, and training employees “is




1 In its motion to dismiss, Omni states that the plaintiffs’
petition asserts “a negligence claim based on respondeat superior
liability,” and “also appears to seek to hold Omni directly liable
for its failure to implement an adequate security plan, and
negligence in hiring, supervising, and training its employees.”
Omni further submits that “[p]laintiffs fail to allege sufficient
factual allegations to support these direct theories of liability
against Omni.”

                                       6
governed by the same duty-risk analysis used for all negligence

cases in Louisiana.”       Jackson v. Ferrand, 94-1254 (La. App. 4 Cir.

12/28/94), 658 So.2d 691, 698-701.            Thus, to state a claim, the

plaintiff must prove the following elements:

            1. “the defendant had a duty to conform his
            conduct to a specific standard (the duty
            element)”;

            2. “the defendant failed to conform his
            conduct to the appropriate standard (the
            breach of duty element)”;

            3. “the defendant's substandard conduct was a
            cause-in-fact of the plaintiff's injuries (the
            cause-in-fact element)”;

            4. “the defendant's substandard conduct was a
            legal cause of the plaintiff's injuries (the
            scope of liability or scope of protection
            element)”; and

            5. “actual damages (the damages element)”.

Id. at 698 (quoting Roberts v. Benoit, 605 So. 2d 1032, 1051 (La.

1992)).

       Louisiana jurisprudence has recognized that “a hotel has a

duty to provide adequate security” and “to exercise reasonable

care in hiring, retaining, and supervising employees.”                  Id. at

700.     Moreover, it is undisputed that the plaintiffs’ petition

alleges    damages   for    economic       loss   and    emotional    distress.

Accordingly, whether the plaintiffs have stated a claim for failure

to     provide   adequate     security      and    for    negligent     hiring,




                                       7
supervision, and training depends upon whether they have alleged

sufficient facts to establish the breach and causation elements.

                                B.

       As to the duty to provide adequate security, a hotel must

“maintain the premises in a reasonably safe condition and . . .

warn [guests] of any hidden or concealed peril which was known or

reasonably discoverable.”   Id. (quoting Zerangue v. Delta Towers,

Ltd., 820 F.2d 130, 132 (5th Cir. 1987)).    In their petition, the

plaintiffs allege that they were sleeping “when three strangers .

. . gained access to . . . their hotel room;” that “the locks at

the Hotel managed by Defendant were not functioning properly” on

the day of the incident; and that the defendant “was aware of the

broken locks,” “fail[ed] to warn guests that the locks were non-

functional,” and “allowed the intruders to re-access their room”

despite the request of “the Louisiana State Police . . . that the

intruders’ hotel room be sealed off.”    Accepting the plaintiffs’

factual allegations as true, their petition contains “sufficient

factual matter” for the Court to find that the defendant violated

its duty to provide adequate security.      See Iqbal, 556 U.S. at

678.   And common sense instructs that the malfunctioning of locks

on hotel room doors, coupled with the failure of the hotel to warn

guests of this issue, creates a foreseeable risk that uninvited

persons would enter guests’ rooms and assault or rob them.      In

other words, there is an “ease of association” between the danger

                                8
of being assaulted or robbed inside of a hotel room and the failure

of a hotel to warn guests of the malfunctioning of locks.                 See

Alexander v. Toyota Motor Sales, 13-0756 (La. 9/27/13), 123 So. 3d

712, 715 (quoting Meany v. Meany, 94-0251 (La.7/5/94), 639 So.2d

229, 233).   Accordingly, the plaintiffs have stated a claim that

the defendant failed to provide adequate security.

                                      C.

     Although the analysis for the plaintiffs’ allegations of

negligent hiring, supervision, and training is the same, the result

is different.   In this regard, the plaintiffs’ petition contains

the following conclusory and formulaic allegations: “negligent

hiring,” “failure to adequately screen prospective employees,”

“failure to adequately train and supervise [] employees to ensure

their   competence    to   perform    their   duties,”   and   “failure   to

adequately train and supervise its employees in basic security

patrol protocols.”     Notably absent from the plaintiffs’ petition

is an allegation that the defendant’s employees engaged in similar

acts of negligence in the past, or that the defendant failed to

discover such history through some screening process.               Indeed,

plaintiffs   allege   no   facts     supporting   an   inference   that   the

defendant knew or had reason to know that their employees were

unfit to perform their jobs, that the employees were not properly

supervised, or that they were not adequately trained. See Jackson,

658 So. 2d at 700-01 (finding plaintiff stated a claim that hotel-

                                      9
employer breached its duty to exercise reasonable care in hiring

and supervising where she alleged that it failed to discover an

employee’s criminal record prior to hiring him and gave him access

to a master key).   In other words, the plaintiffs’ attempt to state

a claim for negligent hiring, supervision, and training amounts to

no more than “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements.”    See Iqbal, 556

U.S. at 678. Because the plaintiffs have not pled sufficient facts

to establish the breach element, the Court finds that they have

failed to state a claim for negligent hiring, supervision, and

training.

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the defendant’s motion to dismiss is GRANTED, in part, as to the

plaintiffs’ negligent hiring, supervision, and training claims,

and DENIED, in part, as to all other claims.


                           New Orleans, Louisiana, December 10, 2018


                                ______________________________
                                     MARTIN L. C. FELDMAN
                                 UNITED STATES DISTRICT JUDGE




                                 10
